DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims, mailed 10/25/2021, are entered. Claims 1, 6, 8, 9-11, 13, 15, and 19 are amended. Claims 1-4, 6, 8-11, 13, and 15-19 are pending.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks accompanying the amended claims (see pages 10-13) are found persuasive. 
Further, US Publication to Horn et al, (US 2012/0082090 A1) operating under comparable system/s utilizes separate indicators to signal whether a user equipment is authorized for local IP offload. In the affirmative case, a resource context may be released/deleted. 
Similarly, US Publication to Vikberg et al. (US 2016/0073450 A1) discloses a mobility preference Indicator (BBMPI) that may be used to indicate whether terminal level or bearer level mobility (considered equivalent with the claimed context) is performed.  The BBMPI may be added to the Initial Context Setup Request and E-RAB Modify Request messages (abs. ¶0058, ¶0071).  
However, the references fall short of suggesting the limitations discussed in said remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476